 



Exhibit 10.20
IDEARC INC. LONG-TERM INCENTIVE PLAN
PERFORMANCE UNIT AGREEMENT
2007-2009 AWARD CYCLE
AGREEMENT between Idearc Inc. (“Idearc” or the “Company”) and you (the
“Participant”) and your heirs and beneficiaries.
1. Purpose of Agreement. The purpose of this Agreement is to provide a grant of
performance units (“Performance Units”) to the Participant.
2. Agreement. This Agreement is entered into pursuant to the terms of the 2006
Idearc Inc. Long-Term Incentive Plan (the “Plan”), and evidences the grant of an
award in the form of Performance Units pursuant to the Plan. This Agreement is
intended to comply with the requirements of Section 162(m) of the Internal
Revenue Code and the Treasury Department Regulations thereunder. The Performance
Units and this Agreement (including the covenants set forth in Exhibit A (the
“Covenants”), which are incorporated into and shall be a part of the Agreement)
are subject to the terms and provisions of the Plan. By executing this
Agreement, the Participant agrees to be bound by the terms and provisions of the
Plan, this Agreement and by the actions of the Human Resources Committee of
Idearc’s Board of Directors or any successor thereto (the “Committee”), and any
designee of the Committee. To the extent that there is a conflict between the
terms of the Plan and the terms of this Agreement, the terms of this Agreement
shall control.
3. Contingency. The grant of Performance Units is contingent on the
Participant’s timely acceptance of this Agreement and satisfaction of the other
conditions contained herein. If the Participant does not properly accept (or
revokes acceptance of) this Agreement the Participant shall not be entitled to
the Performance Units regardless of the extent to which the vesting requirements
in paragraph 5 (“Vesting”) are satisfied.
4. Number of Units. The Participant is granted the number of Performance Units
as specified on Exhibit 1 attached hereto. A Performance Unit is a hypothetical
share of Idearc’s common stock. The value of a Performance Unit on any given
date shall be equal to the closing price of Idearc’s common stock on the New
York Stock Exchange as of such date. A Performance Unit does not represent an
equity interest in Idearc and carries no voting rights. A Dividend Equivalent
Unit (“DEU”) or fraction thereof (rounded to three decimal places) shall be
added to each Performance Unit each time that a dividend is paid on Idearc’s
common stock. The amount of each DEU shall be equal to the dividend paid on a
share of Idearc’s common stock. The DEU shall be converted into Performance
Units or fractions thereof (rounded to three decimal places) based upon the
closing price of Idearc’ s common stock traded on the New York Stock Exchange on
the dividend payment date of each declared dividend on Idearc’s common stock,
and such Performance Units or fractions thereof shall be added to the
Participant’s Performance Unit balance. To the extent that the Plan
Administrator or the Company makes an administrative error with respect to the
number or value of the Performance Units granted to the Participant under this
Agreement, the Company specifically reserves the right to correct such error and
the Participant agrees that he or she shall be legally bound by any corrective
action taken by the Company or the Plan Administrator.

 



--------------------------------------------------------------------------------



 



5. Vesting.
(a) General. The Participant shall vest in the Performance Units to the extent
provided in paragraph 5(b) (“Performance Requirement”) only if the Participant
satisfies the requirements of paragraph 5(c) (“Three- Year Continuous Employment
Requirement”), except as otherwise provided in paragraph 7 (“Early
Cancellation/Accelerated Vesting of Performance Units”).
(b) Performance Requirement.
(1) General The Performance Units shall vest based on the compound average
growth rate of the total shareholder return (“TSR”) of Idearc’s common stock for
the three-year period beginning January 1, 2007, and ending at the close of
business on December 31, 2009 (the “Award Cycle”), relative to the combined
weighted compound average growth rate of the TSR of the companies in the
Standard & Poor’s Midcap 400 Index (“S&P Midcap 400”) and the TSR of R.H.
Donnelley Corp. (“RHD”) during the same three-year period. No Performance Units
shall vest unless the Committee determines that certain threshold performance
requirements have been satisfied. The formula for determining the total number
of Performance Units that may vest and become payable (the “Payout Formula”)
will equal the number of units that you are granted as described in paragraph 4
and Exhibit 1 (plus any additional Performance Units added with respect to DEUs
credited over the Award Cycle) times the LTI Vested Percentage (as defined
below). For example, if (a) you are granted 1,000 Performance Units, and (b)
those Performance Units are credited with an additional 150 Performance Units as
a result of DEUs added over the Award Cycle, and (c) the LTI Percentage Payout
is 90%, you will generally vest in (1,000 Performance Units + 150 Performance
Units from DEUs) times 90%, or 1,035 Performance Units, which shall be payable
in cash as described in paragraph 6.
(2) Definitions. For purposes of the performance requirement and Payout Formula
set forth in paragraph 5(b)(1)-

  (i)   “Total Weighted TSR” shall be equal to (i) 80% of the compound average
growth rate of the S&P Midcap 400 TSR during the Award Cycle, plus (ii) 20% of
the compound average growth rate of the RHD TSR during the Award Cycle.     (ii)
  “Idearc Total TSR” shall be equal to the compound average growth rate of
Idearc’s TSR during the Award Cycle.     (iii)   “Performance Attainment” shall
be expressed as a percentage (rounded to one decimal place)that is equal to the
quotient derived by dividing the Idearc Total TSR by the Total Weighted TSR .  
  (iv)   “LTI Percentage Payout” shall be an amount (between 0 and 150%) as
determined by the Committee for the award cycle as provided in the table below;
provided, that if the Performance Attainment includes a fraction of a percentage
point, the corresponding LTI Percentage Payout set forth in the table below
shall be increased to give effect to such fraction by increasing such LTI
Percentage Payout by a percentage equal to the product of

2



--------------------------------------------------------------------------------



 



  a.   the Performance Attainment fraction (e.g., .1, .2, .3, etc.) multiplied
by     b.   the difference between such LTI Percentage Payout and the next
highest LTI Percentage Payout set forth in the table below.

For example, if the Performance Attainment is 98.6%, then the LTI Percentage
Payout of 80% set forth in the table below shall be increased to 86% (.6 x
[90-80]= 6 + 80= 86). If the Performance Attainment is 101.4%, then the LTI
Percentage Payout of 108% set forth in the table below shall be increased to
111.2% (.4 x [116-108] = 3.2 + 108 = 111.2).:

              Performance   LTI Percentage   Performance   LTI Percentage
Attainment   Payout   Attainment   Payout Below 90%   0%   98%   80% 90%   25%  
99%   90% 91%   30%   100%   100% 92%   35%   101%   108% 93%   40%   102%  
116% 94%   45%   103%   124% 95%   50%   104%   132% 96%   60%   105%   140% 97%
  70%   106% and above   150%

  (v)   “TSR” or “Total Shareholder Return” shall mean the change in the price
of a share of common stock from the beginning of a period (as measured by the
closing price of a share of such stock on the last trading day preceding the
beginning of the period) until the end of such period (the “Measurement
Period”)(as measured by the closing price of a share of such stock on the last
trading day of the period), adjusted to reflect the reinvestment of dividends
(if any) through the purchase of common stock and as may be necessary to take
into account stock splits or other events similar to those described in
Section 4.3 of the Plan. Measurement Periods may vary between and/or during an
Award Cycle, and may or may not be coextensive with the Award Cycle.

(c) Three-Year Continuous Employment Requirement. Except as otherwise determined
by the Committee, or except as otherwise provided in paragraph 7(b), the
Performance Units shall vest only if the Participant is continuously employed by
the Company from the date the Performance Units are granted through the end of
the Award Cycle.
(d) Transfer. Transfer of employment from Idearc to a Related Company (as
defined in paragraph 13), from a Related Company to Idearc, or from one Related
Company to another Related Company shall not constitute a separation from
employment hereunder, and service

3



--------------------------------------------------------------------------------



 



with a Related Company shall be treated as service with the Company for purposes
of the three-year continuous employment requirement in paragraph 5(c).
6. Payment. All payments under this Agreement shall be made in cash. As soon as
practicable after the end of the Award Cycle (but in no event later than
March 15, 2010), except as described in paragraph 7(c), the value of the vested
Performance Units (minus any withholding for taxes) shall be paid to the
Participant. The amount of cash that shall be paid (plus withholding for taxes
and any applicable deferral election) shall equal the number of vested
Performance Units times the closing price of Idearc’s common stock on the New
York Exchange as of the last trading day in the Award Cycle. If the Participant
dies before any payment due hereunder is made, such payment shall be made to the
Participant’s beneficiary. Once a payment has been made with respect to a
Performance Unit, the Performance Unit shall be canceled.
7. Early Cancellation/Accelerated Vesting of Performance Units. Subject to the
provisions of paragraphs 7(c) and 5, Performance Units may vest or be forfeited
before vesting as follows:
(a) Retirement Before July 1, 2007, Voluntary Separation On or Before
December 31, 2009 or Discharge for Cause On or Before December 31, 2009.
(1) If the Participant (i) Retires (as defined in paragraph 7(b)(4)) before
July 1, 2007, (ii) quits on or before December 31, 2009, (iii) is terminated for
Cause (as defined below) on or before December 31, 2009, or (iv) separates from
employment on or before December 31, 2009 under circumstances not described in
paragraph 7(b), all then-unvested Performance Units shall be canceled
immediately and shall not be payable.
     (a) (2) For purposes of this Agreement, “Cause” means a participant’s
(a) conviction or plea of nolo contendre to a felony; (b) commission of fraud or
a material act or omission involving dishonesty with respect to the Company or a
Related Company, as reasonably determined by the Company; (c) willful failure or
refusal to carry out the material responsibilities of his or her employment, as
reasonably determined by the Company; (d) gross negligence, willful misconduct,
or engaging in a pattern of behavior which has had or is reasonably likely to
have a significant adverse effect on the Company or a Related Company, as
reasonably determined by the Company; (e) willfully engaging in any act or
omission that is in material violation of a material policy of the Company,
including, without limitation, policies on business ethics and conduct, and
policies on the use of inside information and insider trading; or (f) a material
breach of any of the Covenants set forth in Exhibit A to this Agreement.
(b) Retirement After June 30, 2007, Involuntary Termination Without Cause On or
Before December 31, 2009, Termination Due to Death or Disability On or Before
December 31, 2009.
(1) This paragraph 7(b) shall apply if the Participant:
(i) Retires (as defined below) after June 30, 2007, or

4



--------------------------------------------------------------------------------



 



(ii) Separates from employment by reason of an involuntary termination without
Cause (as determined by the Senior Vice President — Human Resources of Idearc),
death, or disability (as defined below) on or before the last day of the Award
Cycle. “Disability” shall mean the total and permanent disability of the
Participant as defined by, or determined under, the Company’s long-term
disability benefit plan.
(2) If the Participant separates from employment prior to the end of the Award
Cycle under circumstances described in paragraph 7(b )(1), the Participant’s
then-unvested Performance Units shall be subject to the vesting provisions set
forth in paragraph 5(a), except that the three-year continuous employment
requirement set forth in paragraph 5(c) shall not apply, provided that the
Participant has not and does not commit a material breach of any of the
Covenants and provided that the Participant executes a release satisfactory to
the Company waiving any claims he may have against the Company.
(3) Any Performance Units that vest pursuant to paragraph 7(b)(2) shall be
payable as soon as practicable after the end of the Award Cycle (but in no event
later than March 15, 2010), except as described in paragraph 7(c). However, the
Committee retains the discretion to determine whether and the extent to which
the Participant is eligible to receive DEUs with respect to dividends declared
after the Participant’s separation from employment pursuant to paragraph 7
(b)(1), and the Committee’s exercise of this discretion shall be final,
conclusive and binding.
(4) For purposes of this Agreement, “Retire” means voluntary termination of
employment by the Participant after the date on which the sum of the employee’s
age and number of years of service with Idearc or a predecessor company
(including Verizon Communications Inc.) is at least 75, provided the number of
years of service is at least 15.
(c) Change in Control. Upon the occurrence of a Change in Control of Idearc (as
hereinafter defined) on or before the last day of the Award Cycle, all
then-unvested Performance Units shall vest and be payable immediately (without
prorating of the award) at an LTI Percentage Payout of 100% without regard to
the performance requirement in paragraph 5(b) or the three-year continuous
employment requirement in paragraph 5(c). A Change in Control that occurs after
the end of the Award Cycle shall have no effect on whether any Performance Units
vest or become payable. A Participant who receives the immediate award payment
provided in this paragraph 7( c) shall be entitled to receive payment for all
DEUs earned before the Change in Control, even if such DEUs are paid or payable
after the Change in Control.
(d) Vesting Schedule. Except and to the extent provided in paragraphs 7 (b) and
(c), nothing in this paragraph 7 shall alter the vesting schedule prescribed by
paragraph 5.
(e) For purposes of paragraph 7(c), “Change in Control” means the occurrence of
any of the following:
                    (i) any person, as such term is used in Section 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
other than (1) the

5



--------------------------------------------------------------------------------



 



Company, (2) any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, (3) any entity owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (4) any person who becomes a beneficial
owner (as defined below) in connection with a transaction described in clause
(1) of subparagraph (iii) below, is or becomes the beneficial owner (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company (not including in the securities beneficially owned by such person
any securities acquired directly from the Company or its affiliates)
representing 40 percent or more of the combined voting power of the Company’s
then outstanding voting securities;
                    (ii) the following individuals cease for any reason to
constitute a majority of the directors then serving: individuals who on
December 31, 2006, constitute the board of directors of the Company and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation relating to the election of directors of the
Company) whose appointment or election by the board or nomination for election
by the Company’s shareholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who were directors on December
31, 2006, or whose appointment, election or nomination for election was
previously so approved or recommended;
                    (iii) there is consummated a merger or consolidation of the
Company or any direct or indirect subsidiary of the Company with any other
entity, other than (1) a merger or consolidation which results in the directors
of the Company immediately prior to such merger or consolidation continuing to
constitute at least a majority of the board of directors of the Company, the
surviving entity or any parent thereof or (2) a merger or consolidation effected
to implement a recapitalization of the Company (or similar transaction) in which
no person is or becomes the beneficial owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person any securities acquired directly from the Company or its affiliates)
representing 40% or more of the combined voting power of the Company’s then
outstanding securities;
                    (iv) the shareholders of the Company approve a plan of
complete liquidation or dissolution of the Company or there is consummated an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets, other than a sale or disposition by the Company of all
or a majority of the Company’s assets, income or revenue to an entity, at least
50% of the combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale; or
                    (v) any other transaction or event occurs that is designated
by the Company’s board of directors as a “Change in Control” for purposes of
this Agreement or that would be required to be reported as a “change in control”
on Form 8-K under the Exchange Act.
8. Shareholder Rights. The Participant shall have no rights as a shareholder
with respect to shares of common stock to which this grant relates.

6



--------------------------------------------------------------------------------



 



9. Revocation or Amendment of Agreement. Except to the extent required by law or
specifically contemplated under this Agreement (including, but not limited to,
corrections of any administrative errors), the Committee or the Senior Vice
President — Human Resources of Idearc may not, without the written consent of
the Participant, (a) revoke this Agreement insofar as it relates to the
Performance Units granted hereunder, or (b) make or change any determination or
change any term, condition or provision affecting the Performance Units if the
determination or change would materially and adversely affect the Performance
Units or the Participant’s legitimate rights thereto. Nothing in the preceding
sentence shall preclude the Committee or the Senior Vice President — Human
Resources of Idearc from exercising reasonable administrative discretion with
respect to the Plan or this Agreement, and the exercise of such discretion shall
be final, conclusive and binding.
10. Assignment. The Performance Units shall not be assigned, pledged or
transferred except by will or by the laws of descent and distribution. During
the Participant’s lifetime, the Performance Units may be deferred only by the
Participant or by the Participant’s guardian or legal representative in
accordance with the deferral regulations, if any, established by the Company.
11. Beneficiary. The Participant shall designate a beneficiary in writing and in
such manner as is acceptable to the Senior Vice President — Human Resources of
Idearc. If the Participant fails to designate a beneficiary, or if no such
designated beneficiary survives the Participant, the Participant’s beneficiary
shall be the Participant’s estate.
12. Other Plans and Agreements. Any payment received by the Participant pursuant
to this Agreement shall not be taken into account as compensation in the
determination of the Participant’s benefits under any pension, savings, group
insurance, severance or other benefit plan maintained by Idearc or a Related
Company. The Participant acknowledges that receipt of this Agreement shall not
entitle the Participant to any other benefits under the Plan or any other plans
maintained by the Company or Related Company.
13. Related Company. For purposes of this Agreement, “Related Company” means
(a) any corporation, partnership, joint venture, or other entity in which Idearc
Inc. holds a direct or indirect ownership or proprietary interest of 50 percent
or more, or (b) any corporation, partnership, joint venture, or other entity in
which Idearc Inc. holds an ownership or other proprietary interest of less than
50 percent but which, in the discretion of the Committee, is treated as a
Related Company for purposes of this Agreement.
14. Employment Status. The grant of the Performance Units shall not be deemed to
constitute a contract of employment for a particular term between the Company or
a Related Company and the Participant, nor shall it constitute a right to remain
in the employ of any such Company or Related Company.
15. Withholding. The Participant shall be responsible for any taxes that arise
in connection with this grant of Performance Units, and the Company shall make
such arrangements as it deems necessary for withholding of any taxes it
determines are required to be withheld pursuant to any applicable law or
regulation.

7



--------------------------------------------------------------------------------



 



16. Committee Authority. The Committee shall have complete discretion in the
exercise of its rights, powers, and duties under this Agreement. Any
interpretation or construction of any provision of, and the determination of any
question arising under, this Agreement shall be made by the Committee in its
discretion and such exercise shall be final, conclusive, and binding. The
Committee may designate any individual or individuals to perform any of its
functions hereunder.
17. Successors. This Agreement shall be binding upon, and inure to the benefit
of, any successor or successors of the Company and the person or entity to whom
the Performance Units may have been transferred by will, the laws of descent and
distribution, or beneficiary designation. All terms and conditions of this
Agreement imposed upon the Participant shall, unless the context clearly
indicates otherwise, be deemed, in the event of the Participant’s death, to
refer to and be binding upon the Participant’s heirs and beneficiaries.
18. Construction. This Agreement is intended to grant the Performance Units upon
the terms and conditions authorized by the Plan. Any provisions of this
Agreement that cannot be so administered, interpreted, or construed shall be
disregarded. In the event that any provision of this Agreement is held invalid
or unenforceable, such provision shall be considered separate and apart from the
remainder of this Agreement, which shall remain in full force and effect. In the
event that any provision, including any Covenant, is held to be unenforceable
for being unduly broad as written, such provision shall be deemed amended to
narrow its application to the extent necessary to make the provision enforceable
according to applicable law and shall be enforced as amended.
19. Defined Terms. Except where the context clearly indicates otherwise, all
capitalized terms used herein shall have the definitions ascribed to them by the
Plan, and the terms of the Plan shall apply where appropriate.
20. Execution of Agreement. The Participant shall indicate consent to the terms
of this Agreement (including its Exhibit) and the Plan by executing this
Agreement pursuant to the instructions provided and otherwise shall comply with
the requirements of paragraph 3. The Participant and Idearc hereby expressly
agree that the use of electronic media to indicate confirmation, consent,
signature, acceptance, agreement and delivery shall be legally valid and have
the same legal force and effect as if the Participant and Idearc executed this
Agreement (including its Exhibit) in paper form.
21. Confidentiality. Except to the extent otherwise required by law, the
Participant shall not disclose, in whole or in part, any of the terms of this
Agreement. This paragraph 21 does not prevent the Participant from disclosing
the terms of this Agreement to the Participant’s spouse or beneficiary or to the
Participant’s legal, tax, or financial adviser, provided that the Participant
take all reasonable measures to assure that the individual to whom disclosure is
made does not disclose the terms of this Agreement to a third party except as
otherwise required by law.
22. Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

8



--------------------------------------------------------------------------------



 



23. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the Senior Vice President — Human Resources
of Idearc at P. O. Box 619810, 2200 West Airfield Dr., D/FW Airport, TX, 75261
and any notice to the Participant shall be addressed to the Participant at the
current address shown on the payroll of the Company, or to such other address as
the Participant may designate to the Company in writing. Any notice shall be
delivered by hand, sent by telecopy or enclosed in a properly sealed envelope as
stated above, registered and deposited, postage prepaid, in a post office
regularly maintained by the United States Postal Service.
24. Dispute Resolution.
(a) General. Except as otherwise provided in paragraph 25 below, all disputes
arising under the Plan or this Agreement and all claims in which a Participant
seeks damages that relate in any way to the Performance Units or other benefits
of the Plan are subject to the dispute resolution procedure described below in
this paragraph 24. The parties to this Agreement are not required to arbitrate
Employment Claims, as defined in subsection (a)(ii) below, in which the
Participant does not seek damages that relate in any way to the Performance
Units or other benefits of the Plan or this Agreement.
(i) For purposes of this Agreement, the term “Units Award Dispute” shall mean
any claim against the Company or a Related Company regarding (A) the
interpretation of the Plan or this Agreement, (B) any of the terms or conditions
of the Performance Units issued under this Agreement, or (C) allegations of
entitlement to Performance Units or additional Performance Units, or any other
benefits under the Plan, other than Employment Claims described in subsection
(a)(ii) below; provided, however, that any dispute relating to the forfeiture of
an award as a result of a breach of any of the Covenants contained in Exhibit A
shall not be subject to the dispute resolution procedures provided for in this
paragraph 24.
(ii) For purposes of this Agreement, the term “Units Damages Dispute” shall mean
any employment related claims between the Participant and the Company or a
Related Company or against the directors, officers, employees, representatives,
or agents of the Company or a Related Company, including claims of alleged
employment discrimination, wrongful termination, or violations of Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, 42 U.S.C. § 1981, the Fair Labor Standards
Act, the Family Medical Leave Act, the Sarbanes-Oxley Act, or any other federal,
state or local law, statute, regulation, or ordinance relating to employment or
any common law theories of recovery relating to employment, such as breach of
contract, tort, or public policy claims (“Employment Claims”), in which the
damages sought relate in any way to Performance Units or other benefits of the
Plan.
(b) Internal Dispute Resolution Procedure. All Units Award Disputes shall be
referred in the first instance to the Idearc Employee Benefits Committee (“EB
Committee”) for resolution internally within Idearc. Except where otherwise
prohibited by law, all Units Award Disputes must be filed in writing with the EB
Committee no later than one year from

9



--------------------------------------------------------------------------------



 



the date that the dispute accrues. Consistent with paragraph 24(c)(i) of this
Agreement, decisions about the enforceability of the limitations period
contained herein are for the arbitrator to decide. To the fullest extent
permitted by law, the EB Committee shall have full power, discretion, and
authority to interpret the Plan and this Agreement and to decide all Units Award
Disputes brought under this Plan and Agreement before them. Determinations made
by the EB Committee shall be final, conclusive and binding, subject only to
review by arbitration pursuant to subsection (c) below under the arbitrary and
capricious standard of review.
(c) Arbitration. All appeals from determinations of Units Award Disputes by the
EB Committee as described in subsection (b) above, as well as all Units Damages
Disputes, shall be submitted to the American Arbitration Association (“AAA”) for
final and binding arbitration on an individual basis (and not on a collective or
class action basis) before a single arbitrator pursuant to its Commercial
Arbitration Rules in effect at the time this grant is accepted. Except where
otherwise prohibited by law, all appeals of Units Award Disputes and all Units
Damages Disputes must be filed in writing with the AAA no later than one year
from the date that the appeal or dispute accrues. Consistent with paragraph
24(c)(i) of this Agreement, decisions about the enforceability of the
limitations period contained herein are for the arbitrator to decide. If the
Participant and either the Company or a Related Company are party to any prior
agreement to arbitrate claims before the AAA under rules other than its
Commercial Arbitration Rules, claims that are arbitrable under any such
agreements shall be submitted to the AAA for disposition under its Commercial
Arbitration Rules together with disputes that are arbitrable under this
Agreement in order to promote expeditious and efficient dispute resolution. A
copy of the AAA’s Commercial Arbitration Rules may be obtained from Human
Resources. The arbitration shall be held at the office of the AAA nearest the
place of the Participant’s most recent employment by the Company or a Related
Company, unless the parties agree to a different location. All claims by the
Company or a Related Company against the Participant, except for breaches of any
of the Covenants, shall also be raised in such arbitration proceedings.
(i) The arbitrator shall have the authority to determine whether this
arbitration agreement is enforceable and whether any dispute submitted for
arbitration hereunder is arbitrable. The arbitrator shall decide all issues
submitted for arbitration according to the terms of the Plan, this Agreement,
existing Company policy, and applicable substantive state and federal law and
shall have the authority to award any remedy or relief which could be awarded by
a court. The decision of the arbitrator shall be final and binding and
enforceable in any applicable court.
(ii) The Participant understands and agrees that when Units Award Disputes or
Units Damages Disputes are submitted for arbitration pursuant to this Agreement,
both the Participant and the Company or a Related Company waive any right to sue
each other in a court of law or equity, to have a trial by jury, or to resolve
disputes on a collective, or class, basis, and that the sole forum available for
the resolution of such issues is arbitration as provided herein. This dispute
resolution procedure shall not prevent either the Participant or the Company or
a Related Company from commencing an action in any court of competent
jurisdiction for the purpose of obtaining injunctive relief to prevent

10



--------------------------------------------------------------------------------



 



irreparable harm pending arbitration hereunder; in such event, both the
Participant and the Company or a Related Company agree that the party who
commences the action may proceed without necessity of posting a bond.
(iii) In consideration of the Participant’s agreement in subsection (ii) above,
the Company or a Related Company will pay all filing, administrative and
arbitrator’s fees incurred in connection with the arbitration proceedings. If
the AAA requires the Participant to pay the initial filing fee, the Company or a
Related Company will reimburse the Participant for that fee.
(iv) The parties intend that the arbitration procedure to which they hereby
agree shall be the exclusive means for resolving all Units Award Disputes and
Units Damages Disputes. Their agreement in this regard shall be interpreted as
broadly and inclusively as reason permits to realize that intent.
(v) Notwithstanding any other provision of this Agreement, this dispute
resolution provision shall be governed by laws of the State of Texas to the
extent that it is not governed by the Federal Arbitration Act.
25. Additional Remedies. Notwithstanding the dispute resolution procedures,
including arbitration, of paragraph 24 of this Agreement, and in addition to any
other rights or remedies, whether legal, equitable, or otherwise, that each of
the parties to this Agreement may have (including the right of the Company to
terminate the Participant for Cause), the Participant acknowledges that-
(a) The Covenants in Exhibit A to this Agreement are essential to the continued
goodwill and profitability of the Company;
(b) The Participant has broad-based skills that will serve as the basis for
employment opportunities that are not prohibited by the Covenants in Exhibit A;
(c) When the Participant’s employment with the Company terminates, the
Participant shall be able to earn a livelihood without violating any of the
Covenants in Exhibit A;
(d) Irreparable damage to the Company shall result in the event that the
Covenants in Exhibit A are not specifically enforced and that monetary damages
will not adequately protect the Company from a breach of these Covenants;
(e) If any dispute arises concerning the violation or anticipated or threatened
violation by the Participant of any of the Covenants in Exhibit A, an injunction
may be issued restraining such violation pending the determination of such
controversy, and no bond or other security shall be required in connection
therewith;
(f) The Covenants in Exhibit A shall continue to apply after any expiration,
termination, or cancellation of this Agreement;

11



--------------------------------------------------------------------------------



 



(g) The Participant’s breach of any of the Covenants in Exhibit A shall result
in the Participant’s immediate forfeiture of all rights and benefits, including
all Performance Units and DEUs, under this Agreement; and
(h) All disputes relating to the Covenants in Exhibit A, including their
interpretation and enforceability and any damages (including but not limited to
damages resulting in the forfeiture of an award under this Agreement) that may
result from the breach of such Covenants, shall not be subject to the dispute
resolution procedures, including arbitration, of paragraph 24 of this Agreement,
but shall instead be determined in a court of competent jurisdiction.
[Remainder of page left blank intentionally]

12



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     IN WITNESS WHEREOF, this Agreement has been executed by a duly authorized
representative of the Company.

            IDEARC INC.
      By:        

     The undersigned Participant hereby accepts the Performance Units granted
pursuant to this Performance Unit Agreement (2007-2009 Award Cycle) subject to
the applicable terms and conditions of the Plan and the terms and conditions of
the Agreement.

                        Participant         

13



--------------------------------------------------------------------------------



 



         

IDEARC INC. LONG-TERM INCENTIVE PLAN
PERFORMANCE UNIT AGREEMENT
2007-2009 AWARD CYCLE
EXHIBIT 1
Participant: [here insert name of participant]
Performance Units Granted: [here insert # of Performance Units]

 



--------------------------------------------------------------------------------



 



IDEARC INC. LONG-TERM INCENTIVE PLAN
PERFORMANCE UNIT AGREEMENT
2007-2009 AWARD CYCLE
EXHIBIT A — COVENANTS
1. Noncompetition — In consideration for the benefits described in the Agreement
to which this Exhibit A is attached and other good and valuable consideration,
you, the Participant, agree that:
(a) Prohibited Conduct — During the period of your employment with the Company
or any Related Company, and for the period ending twelve (12) months following a
termination of your employment for any reason with the Company or any Related
Company, you shall not, without the prior written consent of the Senior Vice
President — Human Resources of Idearc:
(1) personally engage in Competitive Activities (as defined below); or
(2) work for, own, manage, operate, control, or participate in the ownership,
management, operation, or control of, or provide consulting or advisory services
to, any person, partnership, firm, corporation, institution or other entity
engaged in Competitive Activities, or any company or person affiliated with such
person or entity engaged in Competitive Activities; provided that your purchase
or holding, for investment purposes, of securities of a publicly traded company
shall not constitute “ownership” or “participation in the ownership” for
purposes of this paragraph so long as your equity interest in any such company
is less than a controlling interest; provided that this paragraph (a) shall not
prohibit you from (i) being employed by, or providing services to, a consulting
firm, provided that you do not personally engage in Competitive Activities or
provide consulting or advisory services to any individual, partnership, firm,
corporation, institution or other entity engaged in Competitive Activities, or
any person or entity affiliated with such individual, partnership, firm,
corporation, institution or other entity engaged in Competitive Activities, or
(ii) engaging in the private practice of law as a sole practitioner or as a
partner in (or as an employee of or counsel to) a law firm in accordance with
applicable legal and professional standards.
(b) Competitive Activities — For purposes of the Agreement, to which this
Exhibit A is attached, “Competitive Activities” means activities relating to
products or services of the same or similar type as the products or services
(1) which are sold (or, pursuant to an existing business plan, will be sold) to
paying customers of the Company or any Related Company, and (2) for which you
have responsibility to plan, develop, manage, market, oversee or perform, or had
any such responsibility within your most recent 24 months of employment with the
Company or any Related Company.
2. Interference With Business Relations — During the period of your employment
with the Company or any Related Company, and for a period ending with the
expiration of twelve (12) months following a termination of your employment for
any reason with the Company or any Related Company, you shall not, without the
written consent of the Senior Vice President — Human Resources of Idearc:

A-1



--------------------------------------------------------------------------------



 



(a) recruit, induce or solicit any employee, directly or indirectly, of the
Company or Related Company for employment or for retention as a consultant or
service provider;
(b) hire or participate (with another person or entity) in the process of hiring
(other than for the Company or any Related Company) any person who is then an
employee of the Company or any Related Company, or provide names or other
information about any employees of the Company or Related Company to any person
or entity (other than the Company or any Related Company), directly or
indirectly, under circumstances that could lead to the use of any such
information for purposes of recruiting, soliciting or hiring;
(c) interfere, directly or indirectly, with the relationship of the Company or
any Related Company with any of its employees, agents, or representatives;
(d) solicit or induce, or in any manner attempt to solicit or induce, directly
or indirectly, any client, customer, or prospect of the Company or any Related
Company (1) to cease being, or not to become, a customer of the Company or any
Related Company or (2) to divert any business of such customer or prospect from
the Company or any Related Company; or
(e) otherwise interfere with, disrupt, or attempt to interfere with or disrupt,
the relationship, contractual or otherwise, between the Company or any Related
Company and any of its customers, clients, prospects, suppliers, consultants,
employees, agents, or representatives.
3. Return Of Property; Intellectual Property Rights — You agree that on or
before termination of your employment for any reason with the Company or any
Related Company, you shall return to the Company all property owned by the
Company or any Related Company or in which the Company or any Related Company
has an interest, including files, documents, data and records (whether on paper
or in tapes, disks, or other machine-readable form), office equipment, credit
cards, and employee identification cards. You acknowledge that the Company (or,
as applicable, a Related Company) is the rightful owner of, and you hereby do
assign, all right, title and interest in and to any programs, ideas, inventions,
discoveries, patentable or copyrighted material, or trademarks that you may have
originated or developed, or assisted in originating or developing, during your
period of employment with the Company or a Related Company, where any such
origination or development involved the use of Company or Related Company time,
information or resources, was made in the exercise of your responsibilities for
or on behalf of the Company or a Related Company or was related to the Company’s
or a Related Company’s business or to the Company’s or a Related Company’s
actual or demonstrably anticipated research or development. You shall at all
times, both before and after termination of your employment, cooperate with the
Company (or, as applicable, any Related Company) in executing and delivering
documents requested by the Company or a Related Company, and taking any other
actions, that are necessary or requested by the Company or a Related Company to
assist the Company or any Related Company in patenting, copyrighting,
protecting, enforcing or registering any programs, ideas, inventions,
discoveries, works of authorship, data, information, patentable or copyrighted
material, or trademarks, and to vest title thereto solely in the Company (or, as
applicable, a Related Company). If at any time after your termination of
employment, you determine that you have any Secret and Confidential Information
in your possession or

A-2



--------------------------------------------------------------------------------



 



control, you shall immediately return to the Company all such Secret and
Confidential Information in your possession or control, including all copies and
portions thereof.
4. Proprietary And Confidential Information — You shall at all times, including
after any termination of your employment with the Company or any Related
Company, preserve the confidentiality of all Proprietary Information (defined
below) and trade secrets of the Company or any Related Company, and you shall
not use for the benefit of any person, other than the Company or a Related
Company, or disclose to any person, except and to the extent that disclosure of
such information is legally required, any Proprietary Information or trade
secrets of the Company or any Related Company. “Proprietary Information” means
any information or data related to the Company or any Related Company, including
information entrusted to the Company or a Related Company by others, which has
not been fully disclosed to the public by the Company or a Related Company and
which is treated as confidential or protected within the Company or any Related
Company or is of value to competitors, such as strategic or tactical business
plans; undisclosed business, operational or financial data; ideas, processes,
methods, techniques, systems, models, devices, programs, computer software, or
related information; documents relating to regulatory matters or correspondence
with governmental entities; undisclosed information concerning any past,
pending, or threatened legal dispute; pricing or cost data; the identity,
reports or analyses of business prospects; business transactions that are
contemplated or planned; research data; personnel information or data;
identities of users or purchasers of the Company’s or Related Company’s products
or services; the Agreement to which this Exhibit A is attached; and other
non-public information pertaining to or known by the Company or a Related
Company, including confidential or non- public information of a third party that
you know or should know the Company or a Related Company is obligated to
protect.
5. Definitions — Except where clearly provided to the contrary, all capitalized
terms used in this Exhibit A shall have the definitions given to those terms in
the Agreement to which this Exhibit A is attached.
6. Agreement to Covenants. You shall indicate your agreement to these Covenants
in accordance with the instructions provided in the Agreement, and your
acceptance of the Agreement shall include your acceptance of these Covenants.
You and Idearc hereby expressly agree that the use of electronic media to
indicate confirmation, consent, signature, acceptance, agreement and delivery
shall be legally valid and have the same legal force and effect as if you and
Idearc executed these Covenants in paper form.

A-3